     Case 2:18-cv-00486-MHT-SMD Document 26 Filed 03/13/20 Page 1 of 14



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

BRIANNA TISON,                               )
                                             )
         PLAINTIFF,                          )
                                             )     CIVIL ACTION NO.
V.                                           )     2:18-CV-00486-MHT-SMD
                                             )     (WO)
ALACHUA STRAW COMPANY,                       )
LLC.,                                        )
                                             )
         DEFENDANT.                          )
                                             )
                                             )

                              PRETRIAL ORDER

         A pretrial conference was held in the above case on March 13, 2020,

wherein, or as a result of which, the following proceedings were held and actions

taken:

         1.     PARTIES AND TRIAL COUNSEL: The parties before the Court

and designated trial counsel are correctly named as set out below:

         PARTIES                             TRIAL COUNSEL
         Plaintiff                           Jon C. Goldfarb, L. William Smith,
                                             Christina Malmat, Lieselotte Carmen-
                                             Burkes
         Defendant                           Robert Coleman Black, Jr.


         2.     COUNSEL APPEARING AT PRETRIAL HEARING: Jon C.
    Case 2:18-cv-00486-MHT-SMD Document 26 Filed 03/13/20 Page 2 of 14



Goldfarb, L. William Smith for plaintiffs; Robert Coleman Black, Jr. for

Defendants.

       3.     JURISDICTION AND VENUE: This court has subject matter
jurisdiction of this action under the following statues, rules, or cases: 28 U.S.C. §§
1331, 1343, 2201, and 2202; 42 U.S.C. §2000e et seq.; 42 U.S.C. § 1981a. All
jurisdictional and procedural requirements prerequisite to maintaining this action
have been met. Personal jurisdiction and venue are not contested.


      4.      PLEADINGS:        The following pleadings and amendments were
allowed:

              Complaint by Plaintiff and Answer by Defendant.

      5.      CONTENTIONS OF THE PARTIES:
             (a) The Plaintiff: Beginning in March 2017, Plaintiff worked for
Defendant as a dispatcher and freight coordinator. Andi Miller, with input from
Mason Wade, hired Plaintiff. Miller and Wade co-manage Defendant, which is a
company that sells pinestraw wholesale and delivers it with its own fleet of trucks.
Miller is the owner of the business, but Wade claims to be a 50% owner. Miller
and Wade lived together and dated until the end of 2016; during that year, Miller
filed domestic violence charges against Wade after Wade attempted to strangle
Miller. To this day, Miller and Wade date “intermittently.”
       During Plaintiff’s employment, Wade sexually harassed her repeatedly.
Wade made comments about Plaintiff’s appearance and about actions he wanted to
do to her, such as “I ought to take my belt off and whoop you.” Plaintiff did her
best to ignore Wade when he made sexually harassing comments to her, and she
made clear that Wade’s sexual and sexist remarks were not welcome and that they
made her uncomfortable. Wade grew more irritated as Plaintiff continued ignoring
his comments, and he began screaming at her for not saying “Yes, sir,” or “No,
sir,” getting in her face and asking her if she wanted to keep her job. One day,
Wade encountered Plaintiff in an office, closed the blinds, and told Plaintiff, “[w]e
are going to have a little Kumbaya moment” and asked her about the nature of their


                                          2
     Case 2:18-cv-00486-MHT-SMD Document 26 Filed 03/13/20 Page 3 of 14



relationship – specifically, whether the`y would be strictly business or if they could
be friends. Plaintiff answered that they would be strictly business, and she became
intimidated and frightened by the situation. She began to cry, and Wade then told
Plaintiff that he couldn’t stand to see a pretty girl cry. Defendant lacked policies
regarding sexual harassment or retaliation and provided no training regarding
sexual harassment.
     Furthermore, during Plaintiff’s employment, Miller and Wade continuously
brought Plaintiff into the middle of their abusive relationship. For example, Miller
would assign personal tasks to Plaintiff related to keeping tabs on Miller’s and
Wade’s personal relationship.
       Around June 4 or 5, Plaintiff approached Miller and reported that Wade was
sexually harassing her. Plaintiff told Miller all of the comments. Defendant
produced notes allegedly taken by Miller, but these notes misrepresent the
conversation, because Plaintiff did in fact tell Miller the identity of the driver
who’d told Plaintiff that Wade said he’d like to “tap that ass” as he looked at
Plaintiff. Miller later admitted that Plaintiff had told her the identity of the driver,
and that she believed Plaintiff was making complaints of sexual harassment.
Plaintiff informed Miller that Wade’s conduct made her feel uncomfortable. Miller
suggested to Plaintiff that she say that a “former employee” was the source of the
information regarding Wade’s “tap that ass” comment, stating in her deposition
that Wade would probably try to fire the employee who did tell Plaintiff about the
comment. Miller indeed told Wade that a former employee had been the one to
report the comment to Plaintiff. Miller interviewed Holman about the situation
within a few weeks prior to the end of Holman’s employment on June 22, 2017.
       After Plaintiff reported Wade’s conduct to Miller, Miller told Plaintiff she
would talk to Wade. Miller spoke to Wade and put a copy of her notes on the
situation in his file, but Wade testified he did not know the details of what Plaintiff
was alleging until Miller brought both Wade and Plaintiff together for a meeting.
During this meeting, Plaintiff confronted Wade about the comments, and she made
clear that she found his comments offensive. Wade delivered a half-hearted
apology, and admitted to some – but not all – of the sexual comments Plaintiff
reported. Wade remained unrepentant and had unspoken reservations.
      Prior to reporting sexual harassment, Plaintiff’s only writeup was dated
April 25th for allegedly missing a “live unload” the day before. Wade testified that

                                           3
     Case 2:18-cv-00486-MHT-SMD Document 26 Filed 03/13/20 Page 4 of 14




after April 29th, Defendant experienced no more issues with missed loads; Plaintiff
also testified she did not make any further mistakes after receiving the writeup.
However, Wade allegedly told Miller in June that Plaintiff “just didn’t get it.
Maybe she might, but she didn’t get it this rush,” i.e. during the spring rush that
had just ended. Therefore, Miller and Wade made the decision to terminate
Plaintiff’s employment on June 5th – within a day or two of Plaintiff reporting
Wade’s conduct. Miller told her that “things were going in a different direction”
and that Wade did not think she could “handle it.” Miller testified that she was
terminated for not performing the tasks that she needed to do, and that the
“different direction” was that they were splitting Plaintiff’s job into two jobs. After
Plaintiff left, her job was split into two jobs. Defendant hired Plaintiff at the start of
Defendant’s busiest season, which ends around June 10, and Wade testified that he
expected there would be a “learning curve” and admitted that during the busy
season he lacked sufficient time to train her.
      Plaintiff texted Miller on June 7th asking if her termination had anything to
do with reporting sexual harassment, and Miller replied, “I don’t believe so.” After
termination, Miller asked her to come back and help with “a few tasks” after Wade
had left for his summer vacation.
             Plaintiff’s Sexual Harassment Claim
       To prove sexual harassment in violation of Title VII, a plaintiff may rely on
one of two theories. Under the first theory, the plaintiff must prove that the
harassment culminated in a “tangible employment action” against her. Under the
second or “hostile work environment” theory, the plaintiff must prove that she
suffered ‘severe or pervasive conduct. A “tangible employment action” is
“harassment that culminates in a discharge, demotion, or undesirable
reassignment.” “An employer is liable under Title VII if it (even unknowingly)
permits a supervisor to take a tangible employment action against an employee
because she refused to give in to his sexual overtures.” Finally, “if a supervisor
retaliates against a worker for failing to give in to sexual advances, those advances
will rise to the level of “severe or pervasive.”
       The Eleventh Circuit has never required an explicit sexual proposition or
threat. Rather, a plaintiff has always needed only to show that “the employee's
reaction to the unwelcome behavior affected tangible aspects of the employee's
compensation, or terms, conditions or privileges of employment.” In this Circuit,


                                            4
    Case 2:18-cv-00486-MHT-SMD Document 26 Filed 03/13/20 Page 5 of 14




“any time the harasser makes a tangible employment decision that adversely
affects the plaintiff, an inference arises that there is a causal link between the
harasser's discriminatory animus and the employment decision.” This means that a
“Title VII plaintiff ... may establish her entire case simply by showing that she was
... harassed by a fellow employee, and that the harasser took a tangible
employment action against her.”
       Wade was Plaintiff’s supervisor with the authority to take tangible
employment actions against her. A jury could infer that his frequent sexual
comments and compliments and the “kumbaya moment” when he demanded to
know whether they would be strictly business or if they could be friends were
expressions of sexual interest meant to initiate a relationship. A reasonable jury
could find that after Plaintiff rejected Wade’s quid pro quo, he brought about her
termination, a tangible employment action, by telling Miller that Plaintiff “just
didn’t get it,” either using Miller as a cat’s paw for retaliatory animus or by
providing “substantial input” that led Miller to make the decision to terminate
Plaintiff.
             Plaintiff’s Hostile Work Environment Theory.
      Alternately, a jury could find for Plaintiff under a hostile work environment
theory, as a reasonable jury could find that Wade’s sexual and gender-based
harassment of Plaintiff was “sufficiently severe or pervasive to alter the terms and
conditions of employment.
       To demonstrate sexual harassment under a hostile work environment theory,
Plaintiff must show: (1) that "she belongs to a protected group;" (2) that she "has
been subject to unwelcome sexual harassment, such as sexual advances, requests
for sexual favors, and other conduct of a sexual nature;" (3) that the harassment
was "based on [her] sex …;" (4) "that the harassment was sufficiently severe or
pervasive to alter the terms and conditions of employment and create a
discriminatorily abusive working environment;" and (5) "a basis for holding the
employer liable." “Appalling conduct alleged in prior cases does not mark the
boundary of what is actionable.”
        The Eleventh Circuit, following the lead of the Supreme Court, has
cautioned against attempts by Defendants to reduce Title VII harassment cases to
sterile, numbered lists of events, noting that “the Supreme Court has provided a
non-exclusive set of factors to consider in determining whether an environment is

                                         5
    Case 2:18-cv-00486-MHT-SMD Document 26 Filed 03/13/20 Page 6 of 14




hostile. These may include the frequency of the discriminatory conduct; its
severity; whether it is physically threatening or humiliating, or a mere offensive
utterance; and whether it unreasonably interferes with an employee's work
performance.” However, the harassment need not be so extreme that it produces
tangible effects in job performance in order to be actionable.
       Here, the “totality of the circumstances” includes Wade’s threatening and
abusive behavior, and his physically abusive relationship with Miller. During the
time when Plaintiff was working for Defendant, Miller and Wade were in
counseling and dating intermittently even following his domestic violence arrest
for strangling her in 2016. Placing Plaintiff squarely in the middle of the abusive
dynamic, Miller assigned Plaintiff to go out and feel the hood of Wade’s car and
other personal tasks relating to keeping tabs on Miller’s and Wade’s personal
relationship, in effect using Plaintiff to “keep an eye on Mason.”
       A reasonable jury could further infer that Wade’s sexual harassment of
Plaintiff was one of the ways in which this strangler of women sought to intimidate
and control Miller, making his harassment of Plaintiff even more physically
threatening and humiliating than it would otherwise have been.
       Furthermore, the Faragher/Ellworth defense is not available here because
Plaintiff suffered a tangible employment action. This is because “when a
supervisor engages in harassment which results in an adverse ‘tangible
employment action’ against the employee, the employer is automatically held
vicariously liable for the harassment.”Even if Plaintiff had not suffered a tangible
employment action when she was terminated, Defendant cannot meet its burden of
establishing the affirmative defense. “[D]issemination of an employer's anti-
harassment policy [is] fundamental to meeting the requirement for exercising
reasonable care in preventing sexual harassment,” but Defendant had no sexual
harassment policy and had never trained employees such as Wade or Plaintiff
regarding sexual harassment.
            Plaintiff’s Retaliation Claim
      To make out a prima facie case of retaliation, a plaintiff must show that “(1)
she engaged in statutorily protected expression; (2) she suffered an adverse
employment action; and (3) the adverse action was causally related to the protected
expression.” “The causal link element is construed broadly so that a plaintiff
merely has to prove that the protected activity and the negative employment action

                                         6
    Case 2:18-cv-00486-MHT-SMD Document 26 Filed 03/13/20 Page 7 of 14




are not wholly unrelated.” The Supreme Court has held that Title VII retaliation
claims must be proved according to principles of but-for causation, not the
lessened “substantial factor” causation test stated in §2000e-2(m). This requires
proof that the unlawful retaliation would not have occurred in the absence of the
alleged wrongful action or actions of the employer.
       Here, Plaintiff has shown the kind of “extremely close” temporal proximity
sufficient both to establish a prima facie case, show “but for” causation, and to
allow a reasonable jury to infer pretext. As stated by the Eleventh Circuit, an
adverse employment action taking place “within days—or at the most within two
weeks—of his protected activity can be circumstantial evidence of a causal
connection between the two” sufficient to establish both a prima facie case and
also relevant to establish pretext. Plaintiff has shown a very close temporal
proximity of less than two days between her sexual harassment report and her
termination. Accordingly, she has established both a prima facie case, but-for
causation, and pretext.
      The vagueness of Defendant’s articulated reason denies Plaintiff the
opportunity to meet and rebut Defendant’s reasons and show pretext. Accordingly,
Defendant has failed to meet its burden of “articulat[ing] a nondiscriminatory
reason with 'sufficient clarity' to afford the employee a realistic opportunity to
show that the reason is pretextual.”
       However, to the extent Defendant has succeeded in its burden of articulating
a sufficiently specific reason for terminating her employment, a reasonable jury
could find that Defendant’s explanation that it fired Plaintiff because she “messed
up” is pretext for retaliation. By contrast with the months that elapsed between
Plaintiff’s only written discipline and her firing, Plaintiff’s termination came a
mere two days after she made her sexual harassment report. Establishing the
required “but for” causation, the timing of Plaintiff’s termination just two days
after Plaintiff raised her sexual harassment concerns with Miller supports an
inference that Plaintiff’s protected activity, not any other asserted reason, was the
true “but for” cause of the decision to terminate her employment.
                          Plaintiff's Damages and Other Relief
       On her Title VII claims, Plaintiff seeks an award of backpay, along with
compensatory and punitive damages in an amount to be determined by the jury, up
to the applicable damages cap of the Defendant named in this case and any other

                                         7
     Case 2:18-cv-00486-MHT-SMD Document 26 Filed 03/13/20 Page 8 of 14




associated enterprises from which the total number of employees should be
counted for liability purposes. Plaintiff also seeks reinstatement into the position
she would occupy in the absence of sex harassment and retaliation, and/or frontpay
to the extent reinstatement is impracticable. Finally, Plaintiff seeks a fully
compensatory award of her reasonable attorney's fees and costs pursuant to Title
VII and 42 USC § 1988.
      Plaintiff is entitled to punitive damages on her claims brought under Title
VII because Defendant and/or its employees acting in a high level managerial
capacity acted with either malice or with reckless indifference toward Plaintiff's
federally protected rights. Defendants showed a blatant disregard for civil legal
obligations, failed to investigate reports of sexual harassment, and failed to take
corrective action concerning harassing acts by its manager. In addition, Defendant
lacked an effective policy prohibiting harassment.
        As to Defendant’s contentions of “spoliation” or attempting to “bribe” a
witness, this never occurred. Defendant has produced two audio interviews of
Ronald Holman. In one conversation recorded by Ms. Miller, Holman, who is
audibly intoxicated, accuses an unspecified male attorney of telling him that the
plaintiff’s lawsuit was worth “millions” and that he would be compensated if he
testified in her favor. In another recorded interview conducted by defense counsel,
Holman changes his story and accuses Plaintiff herself of offering to make it
“worth his while” if he prevailed. Each of these contentions is false.
       (b) The Defendant: Alachua Straw denies generally the statements of alleged
fact made in Plaintiff’s Contentions stated herein. The Plaintiff has testified that
along with the addition of two other alleged incidents, the facts as stated in the
Complaint form the factual basis of her claims against Alachua Straw. Therefore,
inasmuch as the Plaintiff’s recitation of the incidents in her complaint comprise the
factual basis of the Plaintiff’s claims, at the trial of this case Alachua Straw will
address each material fact cited in the Complaint. Alachua Straw contends that the
allegations of fact as stated by Plaintiff in her pretrial contentions herein are either
mischaracterized or are simply untrue, as the evidence presented at trial will show.
      Alachua Straw contends that there is no evidence, no testimony by Plaintiff
that Wade “started telling her how much he liked her body” as is alleged in the
Complaint. Although Plaintiff alleges that she made it clear to Wade that his
sexual and sexist remarks were not welcome and made her uncomfortable, Plaintiff


                                           8
     Case 2:18-cv-00486-MHT-SMD Document 26 Filed 03/13/20 Page 9 of 14




testified that she ignored the comment. She did not report the comment to Andi
Miller when Wade made it. She admitted that she only reported the comment to
Andi Miller later, when she “came forward . . . came clean with everything.
      Alachua Straw contends that while Plaintiff claims that Mason Wade told
her he was going to take off his belt and “whoop her ass,” Plaintiff does not know
if Wade was saying it in jest.        She could not remember if she had messed
something up. She doesn’t know if Wade was disappointed in her for some reason.
All Plaintiff could say is, “ I don’t know how he was feeling when he said it, I’m
not him”. Andi Miller was there when Mason said, “I’m going to whoop your
ass.” At that time Miller told Wade not to say that.
       Regarding Plaintiff’s theories of harassment, Alachua Straw denies the facts
as stated in Plaintiff’s contentions herein. Plaintiff claims that she was subjected to
sexual harassment and gender harassment, and suffered a tangible employment
action for rejecting the sexual advances and retaliated against for reporting sexual
harassment. However, Plaintiff actually admitted that there were no sexual
advances made by Mason Wade. Alachua Straw further contends that Plaintiff
actually participated in and contributed to the “severe or pervasive conduct,” the
atmosphere, in the office through her own conduct and statements, including but
not limited to lifting her clothing to expose parts of her body, Showing explicit
pohotos and discussing her boyfriend/husband’s sexual affairs (Plaintiff admitted
that she and Miller were commiserating about problems with men) and flirting
with drivers or making suggestive comments about certain drivers. Plaintiff
admitted that she felt nothing about comments allegedly made by Mason Wade,
that she ignored them. While Plaintiff contends that “if a supervisor retaliates
against a worker for failing to give in to sexual advances, those advances will rise
to the level of “severe or pervasive,” Alachua Straw contends that Plaintiff
admitted under oath that: (1) Mason Wade never touched her; (2) Wade never
asked her on a date; (3) Wade never asked her to have sex with him; (4) Wade
never asked her to kiss him; (5) Wade never tried to kiss her; (6) Wade never put
his arms around her and try to make an advance on her and try to kiss her; (7)
Wade never tried to hold her hand; (8) Wade never tried to hold her or squeeze her
in such a way as to make a sexual advance on her; and (9) Wade never told her
that he would like to do anything of a personal nature with her. Alachua Straw
contends that Plaintiff will admit that Wade never told her that her employment
was in jeopardy if she did not do something with him. Alachua Straw contends


                                          9
    Case 2:18-cv-00486-MHT-SMD Document 26 Filed 03/13/20 Page 10 of 14




that Plaintiff will admit that Mason Wade never said anything to Plaintiff about “if
you want to keep your job, you have to have sex with me”, or anything like that.
Alachua Straw contends that Plaintiff will admit that Mason Wade never said
anything to Plaintiff about “if you want to keep your job, you have to go on a date
with me”. Alachua Straw contends that Plaintiff will admit that Mason Wade
never said anything to her about “if you want to keep your job, you have to do
anything of a personal nature with him or for him”.
With regard to the claim for retaliatory discharge, Alachua Straw asserts, inter alia,
that Tyson’s termination was based entirely on Plaintiff’s poor performance.
Alachua Straw contends that, even assuming for argument sake that Plaintiff could
establish a prima facie case of disability discrimination (which she cannot),
Plaintiff cannot overcome Alachua Straw's legitimate, nondiscriminatory reasons
for her termination. The burden of producing a legitimate, nondiscriminatory
reason that rebuts an employee's prima facie case of discrimination is relatively
low. An employer does not need to "prove" the absence of a discriminatory motive
to meet its burden. Rather, it need only articulate a legitimate, nondiscriminatory
reason for the adverse action. As long as the evidence "could allow a rational fact
finder to conclude" that the action was not based on a discriminatory motive, the
court must accept the employer's explanation. Alachua Straw terminated Plaintiff's
employment after she “messed up” several times. As such, Alachua Straw has a
legitimate, nondiscriminatory reason that Plaintiff cannot refute. Plaintiff’s
incompetence was exhibited in the fact that six weeks before Plaintiff was
terminated she missed a “live unload” with one of the Defendant’s largest client.
Mere days before was terminated Plaintiff sent an empty trailer to Red Level,
Alabama. These are but a few of the examples of Plaintiff’s poor job performance,
all of which will be introduced at trial. Plaintiff, in fact, admits that she was unable
to perform the tasks of her job. Alachua asserts that Plaintiff’s alleged reporting of
alleged harassment played no part in its decision to terminate Plaintiff. Alachua
Straw affirmatively contends that no action taken with respect to Plaintiff was
unlawful, willful, malicious, or with reckless indifference as a matter of law.
       Alachua Straw contends that based on the Ellerth/Farragher affirmative
defense, Alachua Straw contends that even if Mason Wade’s conduct towards
Plaintiff is deemed to be sexual harassment (to which this Defendant denies), the
undisputed facts in this case corroborate that Alachua Straw did not authorize or
ratify his actions, that they occurred without its knowledge, that Plaintiff delayed


                                          10
    Case 2:18-cv-00486-MHT-SMD Document 26 Filed 03/13/20 Page 11 of 14




in reporting the alleged harassing behaviors, and that they were committed beyond
the scope of Mason Wade’s employment. Plaintiff has waived and is estopped
from bringing her claims in this case because she did not report her allegations
about Mason Wade to Alachua Straw in a timely manner.
      Alachua Straw contends that Plaintiff admits that she did not complain about
any sexual harassment to Andi Miller until the June 4/5 meeting, and that was she
was discharged before the end of her probationary period.
       These pretrial contentions are not intended to be a complete recitation of all
evidence and arguments that will presented at trial. The Defendant reserves the
right to present such evidence as is necessary for a full and fair trial of this cause.
Alachua Straw hereby gives notice that it intends to rely on any other such
defenses that may become available or apparent during the course of the trial, and
thus reserves the right to amend this pleading to assert such defenses as they
conform to the evidence. Alachua Straw further adopts by reference any factual
allegations, contentions or arguments made in its Motion for summary judgment.
      Alachua Straw also contends that Plaintiff is guilty of spoliation of evidence
and/or attempting to bribe at least one material witness. Defendant has produced
evidence of Plaintiff offering her key witness that if he testified favorably for her
and if she recovered any money that she would “make it worth his while”.
Defendant contends that Plaintiff’s Attempt to bribe a “key” witness are grounds
enough for dismissal; of this case.
      Alachua Straw seeks entry of judgment in its favor, attorneys’ fees, costs,
and expenses incurred in defending this action.


      6.     STIPULATIONS BY AND BETWEEN THE PARTIES:
      (a) Plaintiff began working for Defendant as a dispatcher and freight
      coordinator in early March 2017.


      (b) Andrea Miller is the owner of Alachua Straw Company.




                                         11
  Case 2:18-cv-00486-MHT-SMD Document 26 Filed 03/13/20 Page 12 of 14




    (c) During the period of time relevant to this action, Mason Wade was the
    production manager of the defendant.


    (d) Mason Wade, Jr. had authority to discipline Plaintiff.


    (e) Mason Wade, Jr. and Andrea Miller were involved in the decision to
    terminate Plaintiff's employment.




                                     ***




    It is ORDERED that:

    (1) The jury selection and trial of this cause,

which is to last 3 days, are set for May 11, 2020, at

10:00   a.m.      at     the      United       States      Courthouse     in

Montgomery, Alabama;

    (2) A trial docket will be mailed to counsel for

each party approximately two weeks prior to the start

of the trial term;

    (3) Each party shall have available at the time of


                                      12
  Case 2:18-cv-00486-MHT-SMD Document 26 Filed 03/13/20 Page 13 of 14




trial, for use by the court (the judge, the courtroom

deputy clerk, and the law clerk), three copies of the

exhibit list and a sufficient number of copies of each

photostatically         reproducible       exhibit     for       opposing

counsel, the courtroom deputy clerk, the law clerk, the

jurors,     and   the   judge    to     each   have    a   set    of    the

exhibits;

      (4) Trial briefs ((a) summarizing the evidence to

be presented at trial, (b) setting forth the elements

of each and every claim and defense at issue and how

the evidence does or does not satisfy those elements,

and   (c)   addressing     any    evidentiary     issues         that   may

arise at trial) are required to be filed by April 27,

2020;

      (5) All deadlines not otherwise affected by this

order     will    remain    as    set     forth   in       the    uniform

scheduling order (doc.           no. 10), as modified (doc. no.

12) by the court on February 27, 2019; and

      (6) All understandings, agreements, deadlines, and

                                   13
  Case 2:18-cv-00486-MHT-SMD Document 26 Filed 03/13/20 Page 14 of 14




stipulations contained in this pretrial order shall be

binding on all parties unless this order be hereafter

modified by order of the court.

    DONE, this the 13th day of March, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
